Citation Nr: 1221360	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  06-37 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 30 percent for painful calluses of the bilateral feet.  


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney-at-law


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO), which denied, in part, a rating in excess of 30 percent for painful calluses of the bilateral feet.  The Board remanded the instant claim in November 2009 for further development.  

In January 2011, the Board denied a rating in excess of 30 percent for painful calluses of the bilateral feet.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Thereafter, in October 2011, the Court issued an order approving a Joint Motion of the Parties (Joint Motion) to vacate the Board's decision regarding such issue and remand the issue to the Board, consistent with the terms of the Joint Motion.  

The appeal is REMANDED to the VA RO.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Veteran is currently in receipt of a 30 percent evaluation for his painful calluses on the bilateral feet pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5299-5276 (by analogy).  He claims that his bilateral foot disability is more severe than the current assigned rating as he has pain and tenderness of both feet.  

As indicated in the Introduction, the Court granted the Joint Motion vacating and remanding the Board's January 2011 decision.  The Joint Motion made reference to the Board's failure to provide adequate reasons and bases to support its finding that the Veteran is not entitled to a disability rating for his feet in excess of 30 percent.  In this regard, the parties noted that, notwithstanding the Board's finding that the evidence of record did not show actual loss of use of the foot so as to warrant a single disability rating of 40 percent under Diagnostic Code 5284, the Board did not adequately discuss whether the Veteran may be entitled to separate disability ratings for each foot under Diagnostic Code 5284, given the bilateral nature of the Veteran's disability.  The parties agreed that the Board's statement of reasons and bases was inadequate and the decision was vacated and remanded.  

However, while the claim was pending at the Court, additional evidence was associated with the claims file, to include VA treatment records dated through June 2011 and a March 2011 VA podiatry examination.  Such relevant records have not been previously reviewed by the agency of original jurisdiction (AOJ) in connection with the claim on appeal.  Additionally, neither the Veteran nor his attorney waived AOJ consideration of such evidence.  38 C.F.R. § 20.1304(c).  Rather, in an April 2012 statement, the Veteran's attorney argued for remand of the instant claim as such is inextricably intertwined with his pending claim for a total disability rating due to individual unemployability (TDIU).  While it is not certain that the Veteran's increased rating claim is inextricably intertwined with the TDIU claim, the Board nevertheless finds that a remand as requested by the Veteran's attorney is necessary in order for the AOJ to review such newly received relevant records and issue a supplemental statement of the case.  38 C.F.R. §§ 19.31, 20.1304. 

Additionally, while on remand, any outstanding treatment records dated from June 2011 to the present from the Macon and Dublin, Georgia, VA facilities should be obtained for consideration in the Veteran's appeal.  

Furthermore, in the readjudication of the Veteran's claim on appeal, the AOJ should specifically consider, in the first instance, whether he is entitled to separate ratings under Diagnostic Code 5284, or any other potentially applicable diagnostic code, for his bilateral foot disability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA treatment records from the Macon and Dublin VA facilities dated from June 2011 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After conducting any development deemed necessary for the adjudication of the Veteran's claim, to include affording him any needed VA examinations, his claim should be readjudicated based on the entirety of the evidence, to include the VA treatment records and the March 2011 VA podiatry examination associated with the claims file after the issuance of the October 2010 supplemental statement of the case.  In the readjudication of the Veteran's claim on appeal, the AOJ should specifically consider whether he is entitled to separate ratings under Diagnostic Code 5284, or any other potentially applicable diagnostic code, for his bilateral foot disability.  If the claim remains denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


